Citation Nr: 1310576	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from December 1988 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland Ohio.

The Veteran testified before the undersigned at a July 2012 video hearing before the Board held at the Cleveland, Ohio, RO.  The transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1999 RO rating decision denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in May 1999 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

CONCLUSIONS OF LAW

1.  The May 1999 RO rating decision which denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The  petition to reopen the claim of entitlement to service connection for a low back disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2012), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's claim for entitlement to service connection for a low back condition is based upon the same factual basis as his original claim of entitlement to service connection which was denied, initially, in a May 1999 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131 (2010); 38 C.F.R. § 3.303(a) (2012).

The Veteran's initial claim of entitlement to service connection for a low back disability was denied by a RO rating decision dated May 1999.  The evidence of record at the time of the May 1999 RO rating decision included the Veteran's service treatment records dating from December 1988 to April 1995 and notice of failure to report for a scheduled December 1998 VA examination.  The May 1999 RO rating decision indicated that the basis for the RO's denial was that there was no evidence of a current low back disability or continuity of such disability since service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2009); 38 C.F.R. § 20.1103 (2012).

The Veteran filed his claim for service connection for a low back disorder, again, in September 2007.  The pertinent evidence added to the record since the last final denial in the May 1999 RO rating decision includes evidence previously of record as well as VA treatment records dating from April 2002 to November 2003, which indicated that the Veteran had a current diagnosis of a low back disability, and various statements, including testimony at the July 2012 Board video hearing, with the Veteran asserting that his low back disability causes him pain and has since his active duty service.  The Board notes that the new evidence since the last prior final denial addresses the issue of whether the Veteran has a current disability with regard to his claim for a low back condition as well as in-service incurrence.  As such, the evidence does address an unestablished fact necessary to substantiate a claim, and the evidence is found to be both new and material.  

In consideration of all of the above, the Board finds that evidence obtained, since the last final denial in May 1999, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim.  In this regard the Board observes that the Veteran's claim was previously denied because there was no evidence of a current disability or continuity.  As noted above, the new evidence of record, specifically the Veteran's statements regarding current symptomatology and continuity of symptomatology, as well as the VA treatment records which provide a current diagnosis, address the issue of a current disability.  The Board notes that the Court recently addressed requirements for new and material claims in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2011).  Specifically the Court focused on the final sentence of 38 C.F.R. § 3.156(a) which states that, "[n]ew and material evidence can be neither cumulative nor redundant...and must raise a reasonable possibility of substantiating the claim."  The Court interpreted the language of § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In this regard, the Court referred to the VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting the VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that...relates to an unestablished fact necessary to substantiate the claim."

In this instance, the Board notes that the new evidence obtained pertains to the 38 C.F.R. § 3.303 requirements that the Veteran have a current disability.  Therefore, as noted above, the Board finds that evidence obtained, since the most recent final denial in May 1999, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim; the claim must therefore be reopened.  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the 

previously disallowed claim of entitlement to service connection for a low back disorder should be granted.  38 C.F.R. § 3.156(a) (2012).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only the appeal is granted.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a low back disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes initially that the Veteran's service treatment records, in particular his February 1994 and April 1995 reports of medical history, noted recurrent lumbar pain that was treated with Motrin.  Additionally, the Veteran stated at his July 2012 Board video hearing that he worked as a hospital corpsman and as such did a lot of heavy lifting, including of patients.  The Veteran further reported that as he had access to the flight surgeon, he just obtained a prescription for Motrin from the surgeon and never sought treatment. 

Post-service, various VA treatment records dating from April 2002 to November 2003 note the Veteran has a current diagnosis of spondylolisthesis and anterolisthesis of the lumbar spine.  A September 2002 VA x-ray report noted degenerative changes of the lumbar spine and spondylolisthesis of L5-S1.  The Board observes, however, that at his July 2012 Board video hearing, the Veteran noted that he had experienced low back pain since service and it was increasingly getting worse.  

As such, the Board finds that there is evidence of a current diagnosis, as well as in-service complaints of pain.  Additionally, as noted, lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson and Jandreau, both supra.  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to state that he experienced pain in relation to his low back since active duty service.

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements with regard to a current disability as well as the evidence that the Veteran had a low back disability during active duty service, and with recognition of the "low threshold" as announced in McLendon, the Board finds that a remand for a VA examination to determine if the Veteran has a low back disorder that is related to his active duty service, is warranted.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records related to his low back from the Cleveland VA treatment facility, dated since November 2010.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination of his low back.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify all current low back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent of greater) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should consider the service treatment records dated in February 1994 and April 1995 noting recurrent lumbar pain that was treated with Motrin, as well as the fact that the Veteran worked as a hospital corpsman and did a lot of heavy lifting, including of patients, during service.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the medical report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.   If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


